Order unanimously modified on the law and on the facts, so as to fix the values for the property designated as 611 West 181st Street, Manhattan, as follows: For the tax years 1947-1948 through 1956-1957 Land — $170,000 Building — $90,000 Total — $260,000. As so modified, the order is affirmed, with $20 costs and disbursements to the appellants. The values fixed by Special Term solely on the present record are not justified. Settle order on notice. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.